FILED
                             NOT FOR PUBLICATION                            APR 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOVITA CERVANTEZ-SANCHEZ,                        No. 13-71928

               Petitioner,                       Agency No. A090-538-113

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Jovita Cervantez-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Cervantez-Sanchez’s motion

as untimely, where it was filed 18 years after the order of deportation became final,

and she has not established that any statutory or regulatory exception applies. See

8 C.F.R. § 1003.2(c)(2) (a motion to reopen an order of deportation must be filed

within 90 days after the date on which the final administrative decision was

rendered in the proceeding sought to be reopened, or on or before September 30,

1996, whichever is later); 8 C.F.R. § 1003.2(c)(3) (setting forth exceptions to the

filing deadline for motions to reopen); 8 C.F.R. § 243.1 (1995) (an order of

deportation becomes final upon dismissal of an appeal by the BIA).

      In light of our disposition, we do not reach Cervantez-Sanchez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    13-71928